                                            Case 3:19-cr-00419-SI Document 43 Filed 05/15/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                          Case No. 19-cr-00419-SI-1
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING DEFENDANT'S
                                   9              v.                                        MOTION FOR COMPASSIONATE
                                                                                            RELEASE
                                  10     JOHN LEE,
                                                                                            Re: Dkt. No. 33
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On May 15, 2020, the Court held a hearing on defendant John Lee’s motion for

                                  14   compassionate release. For the reasons set forth below, the Court GRANTS the motion.

                                  15          On November 6, 2019, defendant John Lee pled guilty to one count of distribution of heroin

                                  16   in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C) based upon a $25 drug transaction. On February

                                  17   28, 2020, the Court sentenced Mr. Lee to 12 months and 1 day of imprisonment. Defendant is

                                  18   currently incarcerated at Santa Rita Jail, and he has not been designated to a Bureau of Prisons

                                  19   (“BOP”) facility due to the COVID-19 pandemic. Mr. Lee has served approximately 8 months of

                                  20   his sentence, and his projected release date is July 25, 2020. Mr. Lee is 50 years old. On April 14,

                                  21   2020, defense counsel submitted an administrative request for compassionate release or home

                                  22   confinement to the BOP, and as of May 14, 2020, counsel had not received a response.1

                                  23          Defendant has filed a motion seeking compassionate release pursuant to 18 U.S.C.

                                  24   § 3582(c)(1)(A). As amended by the First Step Act, that statute provides:

                                  25          [T]he court, upon motion of the Bureau of Prisons, or upon motion of the defendant
                                              after the defendant has fully exhausted all administrative rights to appeal a failure of
                                  26          the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30
                                  27

                                  28
                                              1
                                               The government’s opposition states that because defendant “is not in BOP custody, the
                                       BOP cannot evaluate him for compassionate release at this time.” Opp’n at 3 (Dkt. No. 41).
                                            Case 3:19-cr-00419-SI Document 43 Filed 05/15/20 Page 2 of 4



                                              days from the receipt of such a request by the warden of the defendant’s facility,
                                   1          whichever is earlier, may reduce the term of imprisonment . . . after considering the
                                              factors set forth in section 3553(a) to the extent that they are applicable, if it finds
                                   2          that –
                                   3          (i) extraordinary and compelling reasons warrant such a reduction
                                   4          ...
                                   5          and that such a reduction is consistent with applicable policy statements issued by
                                              the Sentencing Commission.
                                   6
                                              Id.
                                   7
                                              Defendant asserts that he has shown “extraordinary and compelling” reasons for
                                   8
                                       compassionate release because he suffers from moderate to severe asthma2 making him particularly
                                   9
                                       vulnerable to COVID-19, which is spreading in Santa Rita Jail. Defendant states that he has had
                                  10
                                       asthma since he was 12 and that he was hospitalized due to asthma when he was 16. Lee Decl. ¶ 2
                                  11
                                       (Dkt. No. 35). Mr. Lee states that he experiences wheezing every day, significant shortness of breath
                                  12
Northern District of California




                                       from time to time, and that he suffers breathing problems, shortness of breath and airway obstruction
 United States District Court




                                  13
                                       almost every night. Id. ¶ 3. When he arrived at Santa Rita Jail, he was allowed to use an Albuterol
                                  14
                                       inhaler, which he used frequently. Id. ¶ 5. Mr. Lee states that a couple of weeks ago, Santa Rita
                                  15
                                       Jail medical staff told him that he no longer needed the inhaler and no longer offered it to him. Id.
                                  16
                                       Mr. Lee has requested that the inhaler be returned to him because he still needs it. Id.3 Defendant
                                  17
                                       is also a lifelong smoker and states he smoked approximately a pack of cigarettes a day from age 15
                                  18
                                       until he was arrested in this case, and that he has smoked narcotics throughout his life, and he says
                                  19
                                       that he believes smoking has contributed to his breathing problems. Id. ¶ 4. Mr. Lee’s wife and
                                  20
                                       partner of 25 years, Latanya Hooper, has submitted a declaration attesting to his history of moderate
                                  21

                                  22          2
                                                  Defendant cites a medical article which defines severe asthma as having “continual
                                  23   [daytime] symptoms, limited physical activity, frequent exacerbations,” and “frequent nighttime
                                       symptoms.” Gene L. Colice, M.D., Categorizing Asthma Severity: An Overview of National
                                  24   Guidelines, CLIN. MED. RES., vol. 2, issue 3: 155-63 (Aug. 2004) at Table 2, accessible at
                                       https://www.ncbi/nlm.nih.gov/pmc/articles/PMC1069088.
                                  25           The CDC guidance on COVID-19 states that “[p]eople with moderate to severe asthma may
                                       be at higher risk of getting very sick from COVID-19. COVID-19 can affect your respiratory tract
                                  26   (nose, throat, lungs), cause an asthma attack, and possibly lead to pneumonia and acute respiratory
                                       disease.” www.cdc.coronavirus/2019-ncov/need-extra-precautions/asthma.html.
                                  27          3
                                                  The Court notes that at the hearing on this matter, defense counsel represented that
                                  28   although defendant has made several requests for the use of an inhaler, Santa Rita Jail has informed
                                       counsel it does not have a record of those requests.
                                                                                         2
                                              Case 3:19-cr-00419-SI Document 43 Filed 05/15/20 Page 3 of 4




                                   1   to severe asthma, and she states that the entire time she has known him he has used an inhaler and

                                   2   that Lee would often have asthma attacks walking up stairs or hills. Hooper Decl. ¶ 7 (Dkt. No.

                                   3   36).

                                   4             The government opposes Lee’s motion on several grounds. The government asserts that the

                                   5   Court should wait for the BOP to evaluate defendant for home confinement, although the

                                   6   government does not state that the BOP is, in fact, evaluating defendant for home confinement.

                                   7   Opp’n at 3. The government also asserts that a reduction in defendant’s sentence is not warranted

                                   8   because defendant did not submit medical records showing he has moderate to severe asthma, as

                                   9   opposed to mild asthma, which the government states is not a recognized COVID-19 risk factor.

                                  10   The government also asserts that defendant has not shown that Santa Rita Jail is unequipped to

                                  11   provide medical care in the event defendant becomes sick, and the government describes various

                                  12   steps Santa Rita has taken to address COVID-19, such as quarantine and isolation protocols.4
Northern District of California
 United States District Court




                                  13             Having carefully considered the parties’ papers, the Court hereby GRANTS defendant’s

                                  14   motion for compassionate release finding extraordinary and compelling reasons warrant it.       The

                                  15   Court finds that defendant has met his burden to show that he suffers from moderate to severe asthma

                                  16   through his sworn declaration as well as the sworn declaration of his wife, and the government does

                                  17   not dispute that moderate to severe asthma is a recognized risk factor. The Court is very troubled

                                  18   by the fact that defendant has not had access to his inhaler for the last several weeks. The number

                                  19   of confirmed COVID-19 cases at Santa Rita continues to grow, and only a small percentage of the

                                  20   total inmates have been tested. See generally Alameda County Sheriff, COVID-19 Update (May

                                  21   14, 2020), accessible at https://www.alamedacountysheriff.org/admin_covid19.php. Importantly,

                                  22   the government does not contend that defendant is a danger to society, and the Court finds that he

                                  23   is not.

                                  24             Accordingly, the Court modifies defendant’s sentence of imprisonment to time served. The

                                  25   remaining portion of his original term of imprisonment shall be served as supervised release with

                                  26
                                  27
                                                 In the background section of the government’s opposition, the government notes that
                                                 4

                                  28   defendant’s plea agreement waived his right to move for relief under section 3582. However, the
                                       government does not seek to enforce this waiver, and thus the Court does not address this issue.
                                                                                       3
                                            Case 3:19-cr-00419-SI Document 43 Filed 05/15/20 Page 4 of 4




                                   1   the special condition that Mr. Lee be subject to home confinement, followed by the term of

                                   2   supervised release imposed in the original sentence. As discussed at the hearing, if residential drug

                                   3   treatment becomes available, every effort will be made to facilitate defendant’s entry into such a

                                   4   program.

                                   5          In addition, defendant shall be monitored until July 25, 2020, with location monitoring

                                   6   technology, which may include the use of radio frequency (RF) or Global Positioning System (GPS)

                                   7   devices, or the use of Voice Recognition or Smartlink, at the discretion of the probation officer. The

                                   8   defendant shall install a telephone landline at his residence if necessary. The defendant shall abide

                                   9   by all technology requirements and shall pay the cost of location monitoring based upon his ability

                                  10   to pay as directed by the probation officer. In addition to other court-imposed conditions of release,

                                  11   the defendant’s movement in the community shall be restricted as follows: The defendant shall be

                                  12   restricted to his residence at all times except for employment; education; religious services; medical,
Northern District of California
 United States District Court




                                  13   substance abuse or mental health treatment; attorney visits; court appearances; court-ordered

                                  14   obligations; or other activities as pre-approved by the probation officer.5

                                  15          Defendant shall be released only after all release and travel plans are in place.

                                  16

                                  17          IT IS SO ORDERED.

                                  18
                                  19   Dated: May 15, 2020                           ______________________________________
                                                                                       SUSAN ILLSTON
                                  20                                                   United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                              5
                                  28             The Court understands that Probation may prepare any additional documents that are
                                       necessary regarding the terms of defendant’s home confinement.
                                                                                       4
